DETAILED ACTION
Response to Amendment
In response to the amended claim set filed 5/21/2021, claims 1-20 are pending.
In response to the amended claim set, examiner note previously cited deficiencies under 35 USC 112 are withdrawn based on the claim amendments. 
Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed 5/21/2021, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pandya in view of Mills.
Applicant’s arguments, see pg. 9, filed 5/21/2021, with respect to the rejection of claim 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Pandya in view of Zhu, Prest, and Mills.
Applicant’s arguments, see pgs. 9-10, filed 5/21/2021, with respect to the rejection of claim 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Prest in view of Mills.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US-20190072912-A1) (cited previously) in view of Mills (US 5613495 A).

Further, Pandya teaches wherein the interior of the device may contain an electrode connected to the exterior back of the device and a first sensor subsystem attached to the interior surface [0115]-[0140] to measure a physical property of the user (EKG). Pandya fails to teach wherein the base plate 
Mills teaches a wearable cardiac data monitor (Abstract) wherein a base plate of the housing (Fig 2 electrode 16) serves as a continuous conductive contact on the outer surface and a sensor in contact with the plate reads a physical signal from the user through this plate contact (the electrode is “designed for use with equipment capable of producing or monitoring changing electrical conditions (indicative of changing cardiographic conditions) at the surface of a patient's skin, and are particularly suitable in cardiac monitoring” (Col 3 Ln 63-13); Fig 4, electrode 16 serves to deliver signal to the internal ECG sense systems; Col 4 Ln 47-64; examiner notes that this electrode is a suitable equivalent to the electrode traces of Pandya, with both possessing the ability to sense electrical activity from the skin and communicate to internal sensors). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the rear plate with electrode traces/through locations of Pandya with the continuous plate through which a signal is measured of Mills because this modification comprises a simple substitution of one known element (electrode trace contacts of Pandya) for another (continuous rear plate electrode of Mills) to obtain predictable results (the rear plate of the device will read electrical activity from the user rather than the electrode traces).
In regards to claim 2, Pandya in view of Mills teaches a system substantially as claimed in claim 1. Further Pandya teaches a system with at least two additional sensors, wherein the first sensor and the at least two additional sensors each utilize a different method for determining the one or more physical properties of the user of the wearable device [0041] [0044] [0050-0051] [0094] [0278] (there are at least three sensors described in Pandya, at least two electrodes (Fig 3) and a number of optical sensors, in the embodiments described the methods for obtaining physical properties of the user include a two Lead ECG, a three lead ECG and light sensors measuring light reflected from a user which can be used to 
In regards to claim 4, Pandya in view of Mills teaches a system substantially as claimed in claim 1. Further, Pandya teaches one or more sensors coupled to the base [0131], and where the first sensor comprises a temperature/heat sensor, wherein the base transmits a temperature of at least a portion of the base to the temperature sensor [0278] (Embodiment describes a temperature sensor that can be coupled to the housing which is the base plate; by placing the sensor at this location, the device of Pandya would have the ability to sense a temperature transmitted through the thermally conductive steel plate; this configuration would be desirable to sense changes in heat on the exterior surface of the rear plate).
In regards to claim 5, Pandya teaches a system substantially as claimed in claim 1. Further Pandya teaches a system wherein the base is further coupled to at least two sensors [0075], the base being an electrode for both of the at least two sensors (Fig 3 304, 306) [0044-0045] (processor acts as sensor, by monitoring voltages or signals, from electrodes), wherein at least one of the at least two sensors is utilized for electrocardiogram [0045].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US-20190072912-A1) in view of Mills (US 5613495 A) as applied to claim 1 above, and further in view of Prest (US 20190045642 A1) (cited previously).
In regards to claim 3, Pandya in view of Mills teaches a system substantially as claimed in claim 1. Further Pandya teaches a system wherein the first sensor is arranged in contact with the internal surface of the base plate [0131].

Prest teaches a plurality of recesses formed on the first surface, the recesses having a lower elevation than a proximate first surface location, at least one recesses of the plurality of recesses surrounding an opening of the plurality of openings [0111] [0131] [0146] [0152] (describes several techniques for installing types of recesses around openings in a housing of a wearable device).
It would be obvious to one skilled in the art at the time of the invention to have combined Pandya in view of Mills further in view of Prest because this  modification comprises the use of known technique (adding recesses to opening in a wearable device) to improve similar devices (wearable devices with user sensors and openings) in the same way (the recesses as taught in Prest may facilitate a chassis with these mounting benefits by providing recesses for sensors).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US-20190072912-A1) in view of Mills (US 5613495 A) as applied to claim 1 above, and further in view of Kostrzewa et al. (US 2017/0195584 A1) (cited previously).
Regarding claim 6, Pandya teaches a system substantially as claimed in claim 1. Further Pandya teaches a system wherein the pane and the base are formed from a different material [0076] (glass or crystal is a different material than the base). Pandya does not teach a system wherein the pane having a substantially equal coefficient of thermal expansion as the base.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pane of Pandya to have a coefficient of thermal expansion substantially similar to the base since Kostrzewa teaches this feature was commonly known at the time. The modification is obvious since it pertains to the application of a known technique (matching thermal coefficients of a window) to a known device (wearable sensor with a sensing window) ready for improvement to yield predictable results (by matching thermal coefficients the window edges will never loosen from the apertures they are placed within).

Claims 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US-20190072912-A1) (cited previously) in view of Zhu (US-20190110744-A1) (cited previously), Prest (US-20190045642-A1) (cited previously), and Mills (US 5613495 A). 
In regards to claim 7, Pandya teaches base plate forming a bottom portion of a wearable device the base plate being electrically and thermally conductive [0054] (housing in embodiment shown in Fig 3 is acting as a base plate, may be metallic or material combination) [0108] (electrode may be stainless steel) (By reference to US Patent Li US 2018/0256101 Al, Stainless steel meets criterial for thermally and electrically conductive [0043]) (Additionally from the present application's specification the base plate may be formed from stainless steel [0046]), comprising: a plurality of openings formed through the thickness of the base plate, the plurality of openings arranged at a central area of the base plate (Fig 3) [0079]; a plurality of panes, wherein a pane of the plurality of panes is arranged within a respective opening of the plurality of openings on a second surface opposite the first surface of the base plate (Fig 3 308, 310, 312, 314) [0076] (the windows in housing described encompass the plurality of panes 
Pandya does not teach a base plate comprising a plurality of charging pins extending through a thickness of the base plate, the charging pins extending normal to a first surface of the base plate by a first distance; and does not teach a plurality of recesses formed on the first surface, the recesses having a lower elevation than a proximate first surface location, at least one recesses of the plurality of recesses surrounding an opening of the plurality of openings; and does not teach wherein the base plate serves as a continuous conductive contact for an electrical or thermal signal to the at least two sensors for measuring signal from the body.
Zhu teaches a wearable device comprising a plurality of charging pins extending through a thickness of the base plate [0065-0069] (Zhu describes the electrical connections of a wearable device using contact pins to convey charge into the enclosed housing), the charging pins extending normal to a first surface of the base plate by a first distance [0068] (pins may project out normal to a surface).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Pandya in view of Zhu because "the electrical connector portion may be used for charging the wearable device, and other (e.g., three others, as shown here) electrical connectors of the 
Pandya in view of Zhu does not teach a plurality of recesses formed on the first surface, the recesses having a lower elevation than a proximate first surface location, at least one recesses of the plurality of recesses surrounding an opening of the plurality of openings and does not teach wherein the base plate serves as a continuous conductive contact for an electrical or thermal signal to the at least two sensors for measuring signal from the body.
Prest et al. teaches a plurality of recesses formed on the first surface, the recesses having a lower elevation than a proximate first surface location, at least one recesses of the plurality of recesses surrounding an opening of the plurality of openings [0111] [0131] [0146] [0152] (describes several types of recesses around openings in a housing of a wearable device).
It would be obvious to one skilled in the art at the time of the invention to have combined Pandya in view of Zhu further in view of Prest because this modification comprises the use of known technique (adding recesses to opening in a wearable device)to improve similar devices (wearable devices with user sensors) in the same way ("many modern electronic devices are complex in design, having a great number of features within a small package", a "mobile and wearable electronic devices in particular may require multiple components to be precisely designed and constructed to meet customer needs including high portability" [0003], the recesses as taught in Prest may facilitate a chassis with these mounting benefits by providing recesses for sensors).
Pandya teaches wherein the interior of the device may contain an electrode connected to the exterior back of the device and a first sensor subsystem attached to the interior surface [0115]-[0140] to measure a physical property of the user (EKG). Pandya in view of Zhu and Prest does not teach wherein the base plate serves as a continuous conductive contact for an electrical or thermal signal to the at 
Mills teaches a wearable cardiac data monitor (Abstract) wherein a base plate of the housing (Fig 2 electrode 16) serves as a continuous conductive contact on the outer surface and a sensor in contact with the plate reads a physical signal from the user through this plate contact (the electrode is “designed for use with equipment capable of producing or monitoring changing electrical conditions (indicative of changing cardiographic conditions) at the surface of a patient's skin, and are particularly suitable in cardiac monitoring” (Col 3 Ln 63-13); Fig 4, electrode 16 serves to deliver signal to the internal ECG sense systems; Col 4 Ln 47-64; examiner notes that this electrode is a suitable equivalent to the electrode traces of Pandya, with both possessing the ability to sense electrical activity from the skin and communicate to internal sensors). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the rear plate with electrode traces/through locations of Pandya with the continuous plate through which a signal is measured of Mills because this modification comprises a simple substitution of one known element (electrode trace contacts of Pandya) for another (continuous rear plate electrode of Mills) to obtain predictable results (the rear plate of the device will read electrical activity from the user rather than the original traces).
Regarding claim 9, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further, Pandya teaches a light blocking assembly arranged to be light tight apertures [0080] (light blocking walls) [0094] (light blocking to stop unwanted light from reaching sensors) surrounding the plurality of charging pins (from claim 7).
Regarding claim 10, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further, Pandya teaches one or more sensors coupled to the base [0131], and where a sensor comprises a temperature/heat sensor, wherein the base transmits a temperature of at least a 
 Regarding claim 11, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further, Pandya teaches a system wherein the base plate is formed from a material that is both electrically and thermally conductive. [0054] (housing may be metallic or material combination) [0108] (electrode may be stainless steel) (By reference to US Patent Li US 2018/0256101 Al, Stainless steel meets criterial for thermally and electrically conductive [0043]) (Additionally from the present application's specification the base plate may be formed from stainless steel [0046]).
 Regarding claim 12, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further, Pandya teaches a system the plurality of openings are arranged symmetrically about at least one of a horizontal axis or a vertical axis. [0079] (Fig 3, Fig 4)
 Regarding claim 13, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further Pandya teaches a system wherein at least one sensor of the plurality of sensors is an optical sensor arranged over at least one opening of the plurality of openings, the optical sensor receiving a signal through the respective pane arranged within the at least one opening. [0087] [0093] [0096] (416 optical sensor subsystem, emitter (e.g. LEDs) transmits light out of the carrier and then receiver (e.g. photodiodes) receives back through carrier).
Regarding claim 14, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further Pandya teaches a system wherein at least one opening of the plurality of openings is substantially pilled shaped, the at least one openings having a plurality of curved 
Regarding claim 15, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further Pandya teaches a system comprising at least one ferrous [0121] (metallic arc-shaped electrode) insert arranged on the base plate [0121] (housing) [0295] (this embodiment can be combined with embodiment from Fig 3 where housing is continuous base plate), wherein the base plate is formed from a non-ferrous material [0054] (housing can be made of a non-ferrous material like plastic).
Regarding claim 16, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Further Pandya teaches a system wherein parts of the system housing being at least part of one sensor of the plurality of sensors. [0045] (electrodes may be imparted on different surfaces of the device) [0278] (sensors may be positioned almost anywhere on the device, including in the housing member of the device). Pandya does not teach a pin extending normal from the first surface.
Prest teaches a pin extending normal from the first surface. [0152-0156] (Prest teaches a housing similar to Pandya, the first (interior) surface of the housing in Prest includes mounting points (Fig. 5B, 538, 548) extending from the surface, these mounting points encompass the pins of the application).
It would be obvious to one of ordinary skill in the art to modify Pandya in view of Zhu with Prest because the pins serve as "mounting points and other internal features needed to retain components of the electronic device" [0142] and "additional mounting features (e.g., mounting points, mounting surfaces, screw bosses, protrusions, and so on) may be formed on or coupled to the back surface in order to facilitate attachment of components to the housing" [0152].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US-20190072912-A1) in view of Zhu (US-20190110744-A1), Prest (US-20190045642-A1), and Mills (US 5613495 A) as applied to claim 7 above, and further in view of Arrow et al. (US 9581972 B1) (cited previously).
 In regards to claim 8, Pandya in view of Zhu, Prest, and Mills teaches the system substantially as claimed in claim 7. Pandya does not teach a plurality of sleeves wherein a sleeve of the plurality of sleeves is positioned around a respective charging pin of the plurality of charging pins, the plurality of sleeves being coupled directly to the base plate, wherein the plurality of sleeves are formed from a different material the plurality of charging pins.
Arrow teaches a plurality of sleeves wherein a sleeve of the plurality of sleeves is positioned around a respective charging pin of the plurality of charging pins (Arrow teaches (Col 10 Ln 50-60) an electrical connection of a wearable device wherein charging pins are inserted through a plurality of sleeves in an insulating lug), the plurality of sleeves being coupled directly to the base plate (the insulating lug serves as the connection to the rest of the device/the housing Fig 5b, 42c), wherein the plurality of sleeves are formed from a different material than the plurality of charging pins (in the described embodiment the lug is made of an insulating material and the pins are a conductive material).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of charging pins in the housing of a wearable device as described in Zhu with the teachings of the lug/sleeves to house the charging pins as described in Arrow because the lug/sleeves allow for coupling to the rest of the device (Fig 5b, the lug/sleeves 42c couple the charging pins to the surrounding attachment interface 13). Further, the modification is obvious since it pertains to the application of a known element to improve similar devices in a predictable manner.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US-20190045642-A1) (cited previously) in view of Mills (US 5613495 A).

Prest does not teach wherein the base plate is formed as an electrode for a sensor of the device and where the sensor is in direct contact with the base plate, which provides a continuous conductive contact from the exterior of the device to the internal sensor. 
Mills teaches a wearable cardiac data monitor (Abstract) wherein a base plate of the housing (Fig 2 electrode 16) serves as a continuous conductive contact on the outer surface and a sensor in contact 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the rear plate of Prest (which is steel, electrically conductive) with the continuous plate through which a signal is measured by a sensor on the interior of Mills because this modification comprises a simple substitution of one known element (rear plate of Prest, which may be electrically conductive) for another (continuous rear plate electrode of Mills) to obtain predictable results (the continuous rear surface will read electrical signals and the internal sensor will pick them up through contact with the internal surface which may allow for sensing of the users cardiac signals).
In regards to claim 18, Prest teaches a method substantially as claimed in claim 17. Further Prest teaches thermally coupling at least one sensor to the base plate [0152] (coupling sensors to the housing (base plate) [0108] machined housing metal may be conductive to facilitate sensing) [0193] (Variations and combinations of embodiments are described).
In regards to claim 19, Prest teaches a method substantially as claimed in claim 17. Further Prest teaches coupling at least one ferrous insert to the base plate, the at least one ferrous insert formed from a third material different than the first material. [0071] (metal may be coupled/inserted into the housing/base plate) [0073] (metal may be machined away to form different structures/ inserts) [0009][0085] [0192] (brings up several materials that can be used, different metals can be used in addition to the first metal housing and glass windows). 

Prest does not teach each of the two sensors using the base plate as an electrode.
Mills teaches a sensor using the based plate/electrode 16 as an electrical contact (Fig 4, electrode 16 serves to deliver signal to the internal ECG sense systems; Col 4 Ln 47-64). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sensors installed on the rear plate of Prest (which is steel, electrically conductive) with the sensor using the rear plate as an electrode of Mills because the this modification comprises a use of known technique (using the rear surface of a wearable system as an electrode) to improve similar devices (wearable monitors) in the same way (the exterior rear surface will electrically communicate signals to the internal sensor).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 August 2021